COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       In re Sean Powers, in His Official Capacity as an Assistant District
                           Attorney with the Harris County District Attorney’s Office

Appellate case number:     01-21-00466-CR

Trial court case number: 2364645

Trial court:               County Criminal Court at Law No. 8 of Harris County

        Relator, Sean Powers, in his official capacity as an assistant district attorney with the Harris
County District Attorney’s Office, has filed a petition for writ of mandamus asking this Court to
order the trial court to withdraw its order of show cause, signed on June 25, 2021, or to amend the
order to provide adequate notice to relator. Relator has also filed a motion for emergency relief to
stay the contempt proceedings scheduled to begin on September 2, 2021.
      The Court grants the motion and orders the trial court’s June 25, 2021 order and the
contempt proceedings against relator stayed pending disposition of this petition.
       The respondent, the Honorable Franklin Bynum, is directed to file a response to the petition
within 20 days of the date of this order.
       It is so ORDERED.

                                           PER CURIAM

Panel consists of Justices Kelly, Hightower, and Farris

Date: ___September 1, 2021_________